AMENDMENT NO. 1

to that certain

REVOLVING CREDIT AGREEMENT

          This AMENDMENT NO. 1 (this “Amendment”), dated as of February [__],
2006, is by and among CONTAINER APPLICATIONS INTERNATIONAL, INC., a Nevada
corporation (the “Borrower”), the guarantors listed on the signature pages
hereto (each a “Guarantor” and collectively, the “Guarantors”), BANK OF AMERICA,
N.A., (“Bank of America”) and the other lending institutions from time to time
party to the Credit Agreement referred to below (collectively, the “Lenders”),
Bank of America, as administrative agent for itself and the other Lenders (in
such capacity, the “Administrative Agent”), LASALLE BANK NATIONAL ASSOCIATION,
as syndication agent for itself and the other Lenders (in such capacity, the
“Syndication Agent”) and UNION BANK OF CALIFORNIA, N.A., as co-agent for itself
and the other Lenders (in such capacity, the “Co-Agent” and together with the
Administrative Agent and the Syndication Agent, the “Agents”). Capitalized terms
used herein without definition shall have the respective meanings provided
therefor in the Credit Agreement referred to below.

          WHEREAS, the Borrower, the Lenders and the Agents are parties to that
certain Revolving Credit Agreement, dated as of April 28, 2005 (as heretofore
amended and in effect on the date hereof, the “Credit Agreement”), pursuant to
which the Lenders, upon certain terms and conditions, have agreed to make loans
and otherwise extend credit to the Borrower;

          WHEREAS, the Borrower has requested that the Agents and the Lenders
amend certain of the terms and provisions of the Credit Agreement as set forth
herein; and

          WHEREAS, subject to the terms and conditions set forth herein, the
Agents and the Lenders party hereto have agreed amend the Credit Agreement as
hereinafter provided.

          NOW THEREFORE, the parties hereto hereby agree as follows:

           §1.   Amendments to Credit Agreement. Subject to the satisfaction of
the conditions precedent set forth in §5 below, the Credit Agreement is hereby
amended as follows:

          (a)  The definition of “Consolidated Total Debt Service” in Section
1.1 of the Credit Agreement is hereby amended by deleting the parenthetical
phrase “(excluding the Closing Interpool Repayment)” in clause (a) of such
definition and substituting the parenthetical phrase “(excluding the Closing
Interpool Repayment and any prepayment of the Interpool Subordinated Debt
permitted under this Agreement)” in lieu thereof.


          (b)  Section 9.8 of the Credit Agreement is hereby amended by deleting
the text “(ii) at the time of such prepayment, the ratio of (x) Senior Funded
Debt to (y) Consolidated Adjusted Tangible Net Worth at such time shall not
exceed 2.50:1.00” in the proviso in clause (d) in the second sentence of such
Section 9.8 and substituting the following language in lieu thereof: “(ii) at
the time of such prepayment, the ratio of (x) Senior Funded Debt to (y)
Consolidated Adjusted Tangible Net Worth at such time shall not exceed (A) at
any time prior to June 30, 2007, 3.00:1.00 or (B) at any time on or after June
30, 2007, 2.50:1.00".


          (c)  Section 10.4 of the Credit Agreement is hereby amended by
deleting the following sentence appearing at the end of such Section 10.4:


  “Notwithstanding the foregoing, in the event that the Borrower prepays (in
whole or in part) the outstanding amount of Interpool Subordinated Debt (other
than the Closing Interpool Repayment), the Borrower will not permit the ratio of
(a) Senior Funded Debt to (b) Consolidated Adjusted Tangible Net Worth, as at
any date of determination occurring on or after the date that such prepayment is
made, to exceed 2.50:1.00.”


           §2.   Effectiveness. Upon the satisfaction of the condition precedent
set forth in §5 below, the amendments provided for herein shall take effect as
of the date hereof.

           §3.   Representations and Warranties. Each of the Borrower and the
Guarantors, as the case may be, represents and warrants to the Lenders and the
Agents as follows:

          (a)  Representations and Warranties in Credit Agreement. The
representations and warranties of the Borrower contained in the Credit Agreement
were true and correct in all material respects when made, and continue to be
true and correct in all material respects on the date hereof.


          (b)  Authority, Etc. The execution and delivery by each of the
Borrower and the Guarantors of this Amendment and the performance by each of the
Borrower and the Guarantors of all of its respective agreements and obligations
of this Amendment and the other documents delivered in connection therewith
(collectively, the “Amendment Documents”), the Credit Agreement as amended
hereby and the other Loan Documents (i) are within the corporate or company
authority of the Borrower or such Guarantor, (ii) have been duly authorized by
all necessary corporate or company proceedings by the Borrower and such
Guarantor, (iii) do not conflict with or result in any breach or contravention
of any provision of law, statute, rule or regulation to which the Borrower or
such Guarantor is subject or any judgment, order, writ, injunction, license or
permit applicable to the Borrower or such Guarantor, (iv) do not conflict with
any provision of the Governing Documents of, or any agreement or other
instrument binding upon, the Borrower or such Guarantor, and (v) do not require
the approval or consent of, or filing with, any Person other than those already
obtained.


          (c)  Enforceability of Obligations. The Amendment Documents, the
Credit Agreement as amended hereby, and the other Loan Documents constitute the
legal, valid and binding obligations of the Borrower or such Guarantor,
enforceable against the Borrower or such Guarantor in accordance with their
respective terms.


          (d)  No Default. Immediately after giving effect to this Amendment, no
Default or Event of Default exists under the Credit Agreement or any other Loan
Document.


           §4.   Affirmation of Borrower and Guarantors.

          (a)  The Borrower hereby affirms its absolute and unconditional
promise to pay to each Lender and the Agents the Revolving Credit Loans, the
Swing Line Loans, the Reimbursement Obligations and all other amounts due under
the Revolving Credit Notes, the Letters of Credit, the Credit Agreement as
amended hereby, and the other Loan Documents, at the times and in the amounts
provided for therein. The Borrower confirms and agrees that (i) the obligations
of the Borrower to the Lenders and the Agents under the Credit Agreement as
amended hereby are secured by and entitled to the benefits of the Security
Documents and (ii) all references to the term “Credit Agreement” in the Security
Documents and the other Loan Documents shall hereafter refer to the Credit
Agreement as amended hereby.


          (b)  Each of the undersigned Guarantors hereby acknowledges that it
has read and is aware of the provisions of this Amendment. Each of the
Guarantors hereby reaffirms its absolute and unconditional guaranty of the
Borrower’s payment and performance of its obligations to the Lenders and the
Agents under the Credit Agreement as amended hereby. Each of the Guarantors
hereby confirms and agrees that all references to the term “Credit Agreement” in
that certain Guaranty, dated as of April 28, 2005, made by each of the
Guarantors in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders, shall hereafter refer to the Credit
Agreement as amended hereby.


           §5.   Conditions to Effectiveness. The amendments provided for herein
shall take effect as of the date of this Amendment, upon receipt by the
Administrative Agent of a counterpart signature page to this Amendment, duly
executed and delivered by each of the Borrower, the Guarantors, the Required
Lenders and the Administrative Agent, and in full force and effect.

           §6.   Miscellaneous Provisions. This Amendment shall constitute one
of the Loan Documents referred to in the Credit Agreement. Except as otherwise
expressly provided by this Amendment, all of the terms, conditions and
provisions of the Credit Agreement shall remain the same. It is declared and
agreed by each of the parties hereto that the Credit Agreement, as amended
hereby, shall continue in full force and effect, and that this Amendment and the
Credit Agreement shall be read and construed as one instrument. Nothing
contained in this Amendment shall be construed to imply a willingness on the
part of the Lenders or the Agents to grant any similar or other future amendment
of any of the terms and conditions of the Credit Agreement or the other Loan
Documents or shall in any way prejudice, impair or effect any rights or remedies
of the Lenders and the Agents under the Credit Agreement or the other Loan
Documents. THIS AMENDMENT SHALL BE CONSTRUED ACCORDING TO AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL
OBLIGATIONS LAW §5-1401)). This Amendment may be executed in any number of
counterparts, but all such counterparts shall together constitute but one
instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart thereof. In making proof of this Amendment it shall not be necessary
to produce or account for more than one counterpart signed by each party hereto
by and against which enforcement hereof is sought. Headings or captions used in
this Amendment are for convenience of reference only and shall not define or
limit the provisions hereof. The Borrower hereby agrees to pay to the
Administrative Agent on demand all reasonable costs and expenses incurred or
sustained by the Administrative Agent in connection with the preparation of this
Amendment (including reasonable legal fees and disbursements of the
Administrative Agent’s Special Counsel).

[remainder of this page intentionally left blank]

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
an agreement as of the date first written above.

CONTAINER APPLICATIONS
INTERNATIONAL, INC.


By:                                                                  
       Name: M. Nishibori
       Title: CFO


CONTAINER APPLICATIONS
INTERNATIONAL (U.K.), LTD.,
as Guarantor


By:                                                                  
       Name: M. Nishibori
       Title: Director


CONTAINER APPLICATIONS
INTERNATIONAL (MALAYSIA) SDN
BHD, as Guarantor


By:                                                                  
       Name: M. Nishibori
       Title: Authorized Representative


CONTAINER APPLICATIONS
INTERNATIONAL CORPORATION,
as Guarantor


By:                                                                  
       Name: M. Nishibori
       Title: Director


SKY CONTAINER TRADING
LIMITED, as Guarantor


By:                                                                  
       Name: M. Nishibori
       Title: Director


SKY DOMESTIC CONTAINER
LEASING LIMITED, as Guarantor


By:                                                                  
       Name: M. Nishibori
       Title: Director


BANK OF AMERICA, N.A., as
Administrative Agent


By:                                                                  
       Name:
       Title:


BANK OF AMERICA, N.A., as Lender,
Swing Line Lender and L/C Issuer


By:                                                                  
       Name:
       Title:


LASALLE BANK NATIONAL
ASSOCIATION, as a Lender and as
Syndication Agent


By:                                                                  
       Name:
       Title:


UNION BANK OF CALIFORNIA, N.A.,
as a Lender and as Co-Agent


By:                                                                  
       Name:
       Title:


CALIFORNIA BANK & TRUST, as a
Lender


By:                                                                  
       Name:
       Title:


COMERICA BANK, as a Lender


By:                                                                  
       Name:
       Title:


NATEXIS BANQUES POPULAIRES, as a
Lender


By:                                                                  
       Name:
       Title:


By:                                                                  
       Name:
       Title:


ING BANK NV, as a Lender


By:                                                                  
       Name:
       Title:


By:                                                                  
       Name:
       Title:


FLEET NATIONAL BANK, as L/C Issuer of
Existing Letters of Credit


By:                                                                  
       Name:
       Title:
